DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, Species B, claims 10-25 in the reply filed on 9/22/2022 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  5/6/2021 and 1/11/2022 was filed after the mailing date of the application on 10/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a connection part comprising…an inner case bottom opening formed at a bottom of an inner case” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 10-25 are objected to because of the following informalities:  
Claim 10 recites “tehrein” which is interpreted to be a typographical error and recite -- therein  --. 
Claim 18 recites “a shape of the protrusion” which lacks antecedent basis and is interpreted to recite -- a shape of a protrusion --. 
Claims 11-17, 19-25 are objected based on dependency from an objected to claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: electrical module in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 22, the claims recite “an electrical module configured to control the cooling module”. The specification fails discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claim subject matter at the time of filing. It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved. The specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 recites “a cabinet comprising an inner case forming a storage compartment, an outer case” and also recites “a connection part comprising an outer case bottom opening formed at a bottom of an outer case and corresponding to the accommodating portion, and an inner case bottom opening formed at a bottom of an inner case” which renders the claim indefinite because it is unclear if the outer case and inner case of the connection portion as the same outer and inner case previously recited. 
Claim limitation “an electrical module configured to control the cooling module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 11-21, 23-25 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10-11, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunnigan (US 5875645) in view of Andersson et al (US 20110179817).
Regarding claim 10, Dunnigan teaches a refrigerator (10) comprising: a cabinet (12) comprising an inner case (interior of 12) forming a storage compartment (16), an outer case (exterior of 12), and an insulator (insulated, Col. 1, lines 62-63) provided between the inner case and the outer case; a cooling module mounting unit (25) provided at a lower portion (18) of the cabinet; a cooling module (20) comprising a module body (Fig. 5) in which one or more of an evaporator (30) , a condenser (26), and a cooling fan (33) are installed and having an accommodating portion (24) to accommodate the evaporator horizontally (Fig. 2) therein; a connection part (61) comprising an outer case bottom opening formed at a bottom of an outer case (annotated Fig. below) and corresponding to the accommodating portion, and an inner case bottom opening formed at a bottom of an inner case (annotated Fig. below) and corresponding to the outer case bottom opening (annotated Fig. below), the inner case bottom opening and the outer case bottom opening being arranged vertically (annotated Fig. below); and a connection cover (51) configured to open or close the inner case bottom opening, wherein the cooling module is in communication with the storage compartment through the connection part when mounted on the cooling module mounting unit (61b, 61a, Fig. 1) but fails to explicitly teach the cooling module comprises a compressor.

    PNG
    media_image1.png
    525
    627
    media_image1.png
    Greyscale

However, Andersson teaches the cooling module comprises a compressor (36) to efficiently cool the cold appliance. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Dunnigan to include a compressor in view of the teachings of Andersson to efficiently cool the cold appliance. 
Regarding claim 11, the combined teachings teach the connection cover comprises a connection opening (51b, 51a of Dunnigan) through which the connection part is in communication with the storage compartment in a state in which the connection cover closes the inner case bottom opening.  
Regarding claim 17, the combined teachings teach the module body further comprises a protrusion (63 of Dunnigan) formed along an upper edge of the module body.  
Regarding claim 18, the combined teachings teach the outer case bottom comprises a depression formed on a portion of the outer case bottom facing the cooling module mounting unit and corresponding to a shape of a protrusion (The lower planer surface 54 defines a first seat of the two-part self-sealing duct extension assembly 50 which cooperatively mates with the gasket material on the upper seat surface of the lower air duct housing assembly 61 of the two-part self-sealing external duct extension assembly, Col. 6, lines 33-37 of Dunnigan).  
Regarding claim 19, the combined teachings teach when the cooling module is mounted on the cooling module mounting unit, the protrusion and the depression are in close contact with each other to block the outflow of cold air near the upper edge of the module body (The lower planer surface 54 defines a first seat of the two-part self-sealing duct extension assembly 50 which cooperatively mates with the gasket material on the upper seat surface of the lower air duct housing assembly 61 of the two-part self-sealing external duct extension assembly, Col. 6, lines 33-37 of Dunnigan).  
Regarding claim 20, the combined teachings teach the cooling module further comprises a collecting portion (48, 46 of Andersson) in which condensed water is collected and the condenser is disposed, the collecting portion being arranged adjacent to the accommodating portion in a front-rear direction of the module body with a partition wall  (105 of Andersson) forming the accommodating portion therebetween, and the accommodating portion and the collecting portion are in communication with each other through a drain hole (hole for 112 of Andersson) formed on the accommodating portion and a drain pipe (112 of Andersson) connected to the drain hole and passing through the partition wall, and the drain pipe and a bottom of the accommodating portion are provided to be inclined downward toward the collecting portion (48 is slightly inclined, paragraph 0077 of Andersson).  
Regarding claim 21, the combined teachings teach the cooling module further comprises a drain cap  (113 of Andersson) rotatably coupled to one end of the drain pipe, and the drain cap is configured to open and close the one end of the drain pipe by an own weight thereof.  
Further, it is understood, claim 21 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 22, the combined teachings teach the cooling module further comprises an electrical module (35 of Dunnigan) configured to control the cooling module, the compressor and the condenser are arranged left and right at the rear of the module body with a condensing fan (37 of Andersson) therebetween, and an electrical module housing (housing for 35 of Dunnigan) of the electrical module is disposed above the compressor and below the outer case bottom.  
Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunnigan (US 5875645) in view of Andersson et al (US 20110179817) and in further view of Rudick et al (US 5347827).
Regarding claim 23, the combined teachings teaches the invention as described above but fails to explicitly teach the cooling module further comprises a support bracket protruding from the module body toward the compressor, and a bottom of the electrical module housing is supported by an upper end of the condensing fan and the support bracket.  
However Rudick teaches the cooling module further comprises a support bracket (bracket holding 26) protruding from the module body toward the compressor (Fig. 6), but fails to explicitly teach  a bottom of the electrical module housing is supported by an upper end of the condensing fan and the support bracket.
However, it appears that the refrigerator of Rudick as modified would operate equally well with the bottom of the electrical module housing is supported by an upper end of the condensing fan and the support bracket. Further, applicant has not disclosed that the bottom of the electrical module housing is supported by an upper end of the condensing fan and the support bracket solves any stated problem or is for any particular purpose, indicating simply that the bottom of the electrical module may be supported by an upper end of the condensing fan and the support bracket.
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify the refrigerator of the combined teaching to include a bottom of the electrical module housing is supported by an upper end of the condensing fan and the support bracket in view of Rudick to effectively control the refrigeration unit..
Regarding claim 24, the combined teachings teaches the cooling module further comprises a module cover (9 of Rudick) configured to cover the condenser, the condensing fan, the compressor, and the electrical module and forming an outer appearance of the refrigerator together with a wall of the outer case (Fig. 1 of Rudick), the module cover comprises a vent hole (holes illustrated in 9 in Fig. 1 of Rudick) in a region corresponding to the condenser or the compressor, the condenser comprises a plurality of cooling fins (39 of Andersson), and each of the plurality of cooling fins is arranged in parallel with a flow direction of an airflow flowing into the condensing fan by being introduced into the vent hole (Fig. 10 of Andersson).
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunnigan (US 5875645) in view of Andersson et al (US 20110179817) and Rudick et al (US 5347827) and in further view of Sung (US 20200318871).
Regarding claim 24, the combined teachings teaches the invention as described above but fails to explicitly teach the plurality of cooling fins is arranged in a C shape including a short side adjacent to the condensing fan and a long side adjacent to the module rear cover.
However, Sung teaches the plurality of cooling fins is arranged in a C shape (shape of 50) including a short side adjacent to the condensing fan (Fig. 1) and a long side adjacent to the module rear cover (Fig. 1) to decrease the volume of the machine room. 
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the claimed invention, to modify the refrigerator of the combined teaching to include the plurality of cooling fins is arranged in a C shape including a short side adjacent to the condensing fan and a long side adjacent to the module rear cover in view of Sung to decrease the volume of the machine room..
Allowable Subject Matter
Claims 12-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 12, the subject matter which is considered to distinguish from the closest prior art of record, Dunnigan (US 5875645) and Andersson et al (US 20110179817). The prior art of record teaches a refrigerator with a cooling module with a outer case bottom opening in contrast to the claimed features of an access neck formed along a circumference of the outer case bottom opening and protruding from the outer case bottom toward the inner case bottom opening, and a neck flange formed at one end of the access neck to be in contact with the inner case bottom, and wherein the connection part is formed inside the access neck.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763